DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 05/16/2022. Claims 1, 5-9, 13-17, and 21-24 have been amended. Claims 1, 5 – 9, 13 – 17, and 21 – 24 are pending for consideration. 

Response to Arguments
Applicant's arguments/’remarks filed on 05/16/2022 (hereafter Remarks) have been fully considered but they are moot in view of new grounds of rejection.
On p. 7 of the Remarks Applicant any combination of Hamlen, Liu, McLachlan, and Gleeson is insufficient to teach or suggest 
"maintain a shadow copy of each of only forward edge entry points of the forward edge entry points that include a one-to-one correspondence with a task; 	
generate a whitelist for each task, the whitelist including the identified entry points;
 add additional instructions to the application to include a whitelist check at the entry points to each of the tasks including using the shadow copy of the forward edge entry points in the whitelist check;" as recited at least similarly in independent claims 1, 9, and 17. 
Examiner respectfully disagrees. Processing/control including maintain of a shadow copy, i.e. shadow stack, is performed by the CFI/SFI system as disclosed in Para. [0004, 0061] by Hamlen (Hamlen in Para. [0004] discloses “Control flow integrity (CFI) and software fault isolation (SFI) secure software against control flow hijacking attacks by confining its flows to a whitelist of permissible control flow edges” Hamlen, in Para. [0061] discloses “CFI/SFI system enforces return flows via a shadow stack, the OFI process validates the return address on the shadow stack, and then allows returning to the return trampoline.” Hamlen, in Para. [0084] discloses “Recursive types (534) are enforced as a loop that lazily unrolls the type equi-recursively.”). Rejection of the limitation related to the whitelist including identification entry point, i.e. execution path, is relied upon McLachlan (McLachlan, in Para. [0024] discloses “Using the identified execution paths to the protected function, the CPE can construct a whitelist of authorized execution paths. The whitelist can include all of the identified execution paths.” McLachlan, in Para. [0025] discloses “This makes it possible for the CPE to treat the stub function as an entry point (or root) function, and identify all execution paths from the stub function to the protected function.”). Rejection of the limitation related to the inclusion of the shadow copy/stack and the whitelist to entry point, i.e. execution path, of each task is relied upon a combination of Hamlen-McLachlan, as disclosed in Hamlen [0061] and McLachlan [0024] and by: (MacLachlan, in Para. [0030] discloses “Once the CPE has generated a representation for each authorized path on the whitelist, the CPE can construct a polynomial that represents the whitelist for the protected function.”).
On p. 8 of the Remarks Applicant referring to Hamlen stated that sharing entry points at runtime is patentably different than determining entry points in a data flow analysis as is required by the claims.
Examiner respectfully notes. Rejection of the limitation related to determining, i.e. identifying or matching, entry points is relied upon Liu (Liu, in Para. [0032] discloses “matching, by the fast path, the processor trace packet to a program control flow (edge) entry within a credit-labeled control flow graph (CFG) definition having an associated credit value that represents a degree to which the program control flow is credible”).
On p.9 Applicant stated none of the cited documents whitelists entry points based on whether there is a one-to-one correspondence between entry points and functions. Said another way, an entry point is not included in the whitelist if it is an entry point to multiple functions, otherwise the entry point would not have a one-to-one correspondence with a function. 
Examiner respectfully disagrees. The limitation of the absence of one-to-one correspondence, in other word, if there are entry points to multiple functions, i.e. if there are multiple addresses at the edge is met by comparative analysis in the match/mismatch module 118 of Liu (Liu, in Para. [0089] discloses “the fast path module 118 attempts to matches the addresses to the addresses of the edge records in the credit-labeled ITC CFG definition 110.”).
On p.9 Applicant further stated Nothing in the cited documents teaches, suggests, or provides motivation as to why a one-to-one correspondence between entry point and function would be beneficial or desired (regardless of whether the entry point is a forward edge entry point or a backward edge entry point).
Examiner respectfully disagrees. The match/mismatch comparison in module 118 accelerates entry points analysis that is beneficial for security in the network (Liu, in Para. [0089] further discloses “Upon completion (successful or unsuccessful) of the matching attempt by the fast path module 118 during 510, control passes to 520.”
On p.9 Applicant further stated Thus, tasks are at a level between the application and the functions. Nothing in the cited documents teaches or suggests control flow integrity at this level.
Examiner respectfully disagrees. Processing applications, i.e. generation of trace record for applications/packets is performed in module 118 of Liu and the control flow integrity enforcement mechanism is disclosed in Figs 3a, 3B, 3C, and 5 of Liu. (Liu, in Para. [0078] further discloses “the CFI enforcement method carried out during online operation of the computer system executing the protected process 100 code of interest incorporates a hybrid CFI checking mechanism containing a relatively fast (primary) path through the fast path module 118 that attempts to match each received processor trace (e.g. IPT) packet record retrieved from the memory 116 (buffer) to a corresponding credible edge represented in the credit-labeled ITC CFG definition 110” Liu, in Para. [0046] further discloses “FIG. 5 is a flowchart summarizing the operations of an exemplary hybrid control flow integrity enforcement mechanism carried out in accordance with the CFG definition rendered by the method summarized with reference to FIG. 2 and FIGS. 3A, 3B and 3C”).
On p. 9 Applicant further stated that Liu mentions forward edges, but makes no teaching, suggestion, or motivation to include the forward edges in the stack, much less only those forward edge entry points that are one-to-one with a task.
Examiner respectfully disagrees. The one-to-one correspondence with a task is met by a matching edge entry occurred by passing a control to 540 (see Fig. 5 of Liu) (Liu, in Para. [0091] discloses “a matching edge entry is found in the credit-labeled ITC CFG 110, then control passes to 540. At 540, the fast path module 118 accesses the credit value associated with the matching edge entry”).
On p. 10 Applicant stated that The backward edge entry points are not symmetric to the forward edge entry points because tasks (and functions) can return to multiple locations, but the task and function forward edges are static. Thus, they deserve different treatment. None of the cited documents teach or suggest that this is a problem, much less how to solve the problem in the claimed manner. Further, none of the cited documents teach or suggest additional protection from forward edge entry point monitoring as claimed.
Examiner respectfully disagrees. The different/individual entry point of forward/backward edges treatment is met by the control flow integrity enforcement mechanism is disclosed in Figs 3a, 3B, 3C, and 5 of Liu (Liu, in Para. [0078] discloses “the CFI enforcement method carried out during online operation of the computer system executing the protected process 100 code of interest incorporates a hybrid CFI checking mechanism containing a relatively fast (primary) path through the fast path module 118 that attempts to match each received processor trace (e.g. IPT) packet record retrieved from the memory 116 (buffer) to a corresponding credible edge represented in the credit-labeled ITC CFG definition 110. If a match is found between an IPT trace record and a credible edge record in the ITC CFG definition 110, then the processor trace is cleared (i.e., does not represent a security threat).
Other arguments mentioned by Applicant are moot in view of a new ground of rejection. Accordingly, the rejection under 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 9, 13 – 17, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlen (US 2020/0117803) (hereafter Hamlen), in view of Liu et al. (US 2018/0225446) (hereafter Liu), in view of McLachlan et al. (US 2014/0344924) (hereafter McLachlan), in view of Gleeson et al. (US 2017/0140148) (hereafter Gleeson), and in view of Qiang et al. (Security and Communication Network, v. 2018, p. 1-11, October, 17, 2018, Wiley, Hindawi).

Regarding claim 1 Hamlen teaches: A device configured to ensure control flow integrity, the device comprising: a memory to store application instructions of an application to be executed, the application including a plurality of functions executable as a plurality of tasks; (Examiner note: executable task is met by executable component/job/task) (Hamlen in Para. [0006] discloses “Application code that exists within trusted logical application areas, such as, system libraries and other OS modules, typically cannot be modified, and sometimes not examined, by the CFI/SFI process, since they are part of the protected runtime system” Hamlen in Para. [0102] discloses “the computers are programmed or store executable programs of sequences of software instructions to perform one or more of the steps of the methods.” Hamlen in Para. [0074] discloses “These listed components are a demonstration of the functionality used in the disclosure” Hamlen in Para. [0074] further discloses “these components can be executed on the same or different computing systems.”); processing circuitry to: identify, based on a data flow analysis, entry points of each of the tasks (Examiner note: API stands for the Application Programming Interface) (Hamlen in Para. [0024] discloses “this disclosure demonstrates object flow integrity (OFI) processes. OFI is a process for imbuing CFI/SFI processes to provide support for immutable, trusted modules with object-like APIs” Hamlen in Para. [0021] discloses “The function entry points are divulged to untrusted modules at runtime within vtables of shared object data structures produced by trusted modules.”),
the entry points including one or more forward edge entry points and one or more backward edge entry points for each task of the tasks, (Examiner note: identifying forward/backward edge points is met by tracking the control-flow containing edge point information) (Hamlen in Para. [0045] discloses “CFI/SFI control flow policies typically consist of a graph of whitelisted control flow edges that is consulted and enforced by CFI/SFI guard code before the control flow transfer from untrusted modules.”),
[the forward edge entry points including a task call location and the backward edge entry points including a task return location;] (ref. Liu)
maintain a shadow copy of each of only forward edge entry points of the forward edge entry points (Examiner note: shadow copy is met by the shadow stack; the forward edge is met by pointers and jump instructions included in forward edge function) (Hamlen in Para. [0032] discloses “When applying OFI processes to binary code without source code, an OFI implementation must decide where to inject guard code that introduces these proxy objects, for example, computed jump instructions at the binary level, whose destinations cannot generally be statically predicted.” Hamlen in Para. [0039] discloses “the trusted interface method's type signature encodes a set of contractual obligations on code pointers that can be enforced by OFI processes to ensure CFI/SFI compliant operation” Hamlen in Para. [0061] discloses “if the underlying CFI/SFI system enforces return flows via a shadow stack, the OFI process validates the return address on the shadow stack, and then allows returning to the return trampoline.”) that include a one-to-one correspondence with a task (Examiner note: a one-to-one correspondence between entry points and functions is met by the graph of whitelisted control flow edges of functions) (Hamlen in Para. [0045] discloses “CFI/SFI control flow policies typically consist of a graph of whitelisted control flow edges that is consulted and enforced by CFI/SFI guard code before the control flow transfer from untrusted modules.”);
[generate a whitelist for each task , the whitelist including the identified entry points; add additional instructions to the application to include a whitelist check at the entry points to each of the tasks] (ref. McLachlan)
[including using the shadow copy of the forward edge entry points in the whitelist check] (ref. Qiang)
[and replace any indirect branch instructions of the application instructions corresponding to an entry point of the entry points with a conditional statement and a direct branch instruction, a direct branch instruction indicating a destination in the instruction itself and an indirect branch indicating a variable that indicates the destination.] (ref. Gleeson)
Hamlen fails to explicitly teach: the forward edge entry points including a task call location and the backward edge entry points including a task return location;
Liu from the analogous technical field teaches: the forward edge entry points including a task call location and the backward edge entry points including a task return location (Examiner note: The limitation of the absence of one-to-one correspondence, in other word, if there are entry points to multiple functions, i.e. if there are multiple addresses at the edge is met by comparative analysis in the match/mismatch module 118 of Liu) (Liu, in Para. [0089] discloses “the fast path module 118 attempts to matches the addresses to the addresses of the edge records in the credit-labeled ITC CFG definition 110.” Liu, in Para. [0091] discloses “a matching edge entry is found in the credit-labeled ITC CFG 110, then control passes to 540.” Liu, in Para. [0094] discloses “At a very basic level, the kernel module 112 ensures that process trace packets of intercepted system calls conform to the conservative CFG based implementation of CFI enforcement with the fine-grained forward edge analysis. In addition, for backward edge analysis, a shadow stack is maintained using the instruction flow layer of abstraction, and compared with the traced packets to enforce a single-target policy for the return branches.” Liu, in Para. [0093] discloses “whenever the slow path checking is triggered, the kernel module 112 issues an upcall to a waiting user-level process to finish the task” Liu, in Para. [0078] discloses “the CFI enforcement method carried out during online operation of the computer system executing the protected process 100 code of interest incorporates a hybrid CFI checking mechanism containing a relatively fast (primary) path through the fast path module 118 that attempts to match each received processor trace (e.g. IPT) packet record retrieved from the memory 116 (buffer) to a corresponding credible edge represented in the credit-labeled ITC CFG definition 110. If a match is found between an IPT trace record and a credible edge record in the ITC CFG definition 110, then the processor trace is cleared (i.e., does not represent a security threat” Liu, in Para. [0046] further discloses “FIG. 5 is a flowchart summarizing the operations of an exemplary hybrid control flow integrity enforcement mechanism carried out in accordance with the CFG definition rendered by the method summarized with reference to FIG. 2 and FIGS. 3A, 3B and 3C”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamlen, in view of the teaching of Liu which discloses forward/backward edge entries controlled by CFG in order to improve control flow integrity in the system of Hamlen (Liu, [0046, 0078, 0089, 0091, 0093, 0094]).
Hamlen as modified by Liu fails to explicitly teach: generate a whitelist for each task, the whitelist including the identified entry points; add additional instructions to the application to include a whitelist check at the entry points to each of the tasks
McLachlan from the analogous technical field teaches: generate a whitelist for each task (Examiner note: CPE stands for the Call Path Enforcement) (McLachlan, in Para. [0005] discloses “The CPE constructs a whitelist of authorized execution paths to the selected function based on the identified execution paths.” McLachlan, in Para [0021] discloses “The disclosed call path enforcement (CPE) obfuscation technique uses static information about a program's control flow to identify acceptable execution paths to a selected function.”); add additional instructions to the application to include a whitelist check at the entry points to each of the tasks (Examiner note: adding instruction to the application based on a whitelist is met by construction a specified polynomial representing execution instructions for applications) (McLachlan, in Para. [0024] discloses “Using the identified execution paths to the protected function, the CPE can construct a whitelist of authorized execution paths. The whitelist can include all of the identified execution paths.” McLachlan, in Para. [0025] discloses “This makes it possible for the CPE to treat the stub function as an entry point (or root) function, and identify all execution paths from the stub function to the protected function.” MacLachlan, in Para. [0030] discloses “Once the CPE has generated a representation for each authorized path on the whitelist, the CPE can construct a polynomial that represents the whitelist for the protected function.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamlen, as modified by Liu,  in view of the teaching of McLachlan which discloses generation of whitelist for identified functions and construction of specified instruction in forms of polynomial with execution instruction for application in order to improve a data-flow control in the system Hamlen/Liu (McLachlan, [0005, 0021, 0024, 0025, 0030])
Hamlen, as modified by Liu and McLachlan, fails to explicitly teach: and replace any indirect branch instructions of the application instructions corresponding to an entry point of the entry points with a conditional statement and a direct branch instruction, a direct branch instruction indicating a destination in the instruction itself and an indirect branch indicating a variable that indicates the destination.
Gleeson from the analogous technical field teaches: and replace any indirect branch instructions of the application instructions corresponding to an entry point of the entry points with a conditional statement and a direct branch instruction, a direct branch instruction indicating a destination in the instruction itself and an indirect branch indicating a variable that indicates the destination (Gleeson, in Para [0098] discloses “At operation 730, the post-processing application is configured to replace each indirect branch (e.g., BLR) with a direct branch to an authentication function that executes the function if the function execution starts at an authorized start point.” Gleeson, in Para [0099] discloses “Because all indirect branch instructions are replaced with a direct branch to the authentication function, the authentication function loads a 32-bit word before the target address of the indirect branch.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamlen, as modified by Liu and McLachlan, in view of the teaching of Gleeson which discloses replacement of indirect branch instructions by the direct branch in order to improve security of the control flow integrity in the system of Hamlen/Liu/McLachlan (Gleeson [0098, 0099]).
Hamlen, as modified by Liu, McLachlan, and Gleeson, fails to explicitly teach: including using the shadow copy of the forward edge entry points in the whitelist check
Qiang from the analogous technical field teaches: including using the shadow copy of the forward edge entry points in the whitelist check (Examiner note: whitelist is met by Listing 2; limitation related to inclusion of the forward edge shadow copy in the whitelist check is met by leveraging dynamic analysis including shadow stack detection and execution pointer functions containing addresses to Listing 2) (Qiang, on p3., l. col., 3d para. discloses “another work called Newton [16] proposes a forward-edge based code reuse attack by leveraging dynamic analysis that can bypass current defense methods including ASLR, CFI, and CPI. It makes the attack based merely on indirect call realizable for that it can jump to any functions with any constructed argument list, while evading the detection of ROP attack such as shadow stack” Qiang, on p7., l. col., 2d para. discloses “The entry table of the indirect function call cite pointer two() in line 16 of Listing 2 contains the addresses of the functions foo() and bar()”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamlen, as modified by Liu, McLachlan, and Gleeson, in view of the teaching of Qiang which discloses implementation and security analysis of forwards edges CFG and shadow stack as a defense technique in order to improve security of the control flow integrity in the system of Hamlen/Liu/McLachlan/Gleeson (Qiang, pp.3, 7)

Regarding claim 5 Hamlen as modified by Liu, Gleeson, and Qiang, fails to explicitly teach: The device of claim 1, wherein an application instruction address immediately after the task call and in the task is on a whitelist for the return call site of the task
McLachlan from the analogous technical field teaches: The device of claim 1, wherein an application instruction address immediately after the task call and in the task is on a whitelist for the return call site of the task (McLachlan in Para. [0005] discloses “The CPE constructs a whitelist of authorized execution paths to the selected function based on the identified execution paths. The whitelist can include all identified execution paths, or can be limited to those execution paths with a path length less than or equal to a predefined maximum path length.” McLachlan, in Para [0021] discloses “The disclosed call path enforcement (CPE) obfuscation technique uses static information about a program's control flow to identify acceptable execution paths to a selected function.” McLachlan in Para. [0028] discloses “when a function is called the runtime stack expands downward by adding a new stack frame for the function to the runtime stack. When that function completes, the stack frame is removed from the runtime stack. A stack frame can contain local variables, arguments, CPU register contents, return address, and other information for the function”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamlen, as modified by Liu, Gleeson, and Qiang, in view of the teaching of McLachlan which discloses generation of whitelist containing all the information of call functions in order to improve a data-flow control in the system of Hamlen/Liu (McLachlan, [0005, 0021, 0028]).

Regarding claim 6 Hamlen, as modified by Liu, McLachlan, Gleeson, and Qiang, further teaches: The device of claim 1, wherein the processing circuitry is further to form a shadow verification stack of forward edges for each task of the tasks that includes a recursive function that references a forward edge entry point (Hamlen, in Para. [0061] discloses “CFI/SFI system enforces return flows via a shadow stack, the OFI process validates the return address on the shadow stack, and then allows returning to the return trampoline.” Hamlen, in Para. [0084] discloses “Recursive types (534) are enforced as a loop that lazily unrolls the type equi-recursively.”).

Regarding claim 7 Hamlen, as modified by Liu, McLachlan, Gleeson, and Qiang, further teaches: The device of claim 6, wherein the processing circuitry is further to add further additional instructions that push a shadow copy of the forward edge entry point onto a corresponding shadow verification stack (Hamlen in Para. [0061] discloses “if the underlying CFI/SFI system enforces return flows via a shadow stack, the OFI process validates the return address on the shadow stack, and then allows returning to the return trampoline.”) immediately after an additional instruction of the additional instructions that updates a forward edge entry point variable of a task of the tasks (Hamlen in Para. [0021] discloses “The function entry points are divulged to untrusted modules at runtime within vtables of shared object data structures produced by trusted modules.”) and pops the shadow copy of the forward edge entry point off the stack for shadow verification immediately before the task is called (Hamlen in Para. [0071] discloses “A separate verifier module 230 independently validates control flow safety of the newly rewritten binary code.” Hamlen in Para. [0061] discloses “the OFI process validates the return address on the shadow stack, and then allows returning to the return trampoline.”).

Regarding claim 8 Hamlen as modified by Liu, Gleeson, and Qiang fails to explicitly teach: The device of claim 1, wherein the processing circuitry is further to prune the whitelist including a reduction of a whitelist based on an entry point of a task of the plurality of tasks at runtime.
McLachlan from the analogous technical field teaches: The device of claim 1, wherein the processing circuitry is further to prune the whitelist including a reduction of a whitelist based on an entry point of a task of the plurality of tasks at runtime (McLachlan, in Para [0021] discloses “The disclosed call path enforcement (CPE) obfuscation technique uses static information about a program's control flow to identify acceptable execution paths to a selected function.” McLachlan, in Para [0024] discloses “the whitelist can be restricted to only those execution paths with a path length less than or equal to a predefined maximum path length.” McLachlan, in Para [0025] discloses “This makes it possible for the CPE to treat the stub function as an entry point (or root) function, and identify all execution paths from the stub function to the protected function.” McLachlan, in Para [0046] discloses “The whitelist can include all of the identified execution paths or can be restricted to only those execution paths with a path length less than or equal to a predefined maximum path length.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hamlen, as modified by Liu, Gleeson, and Qiang, in view of the teaching of McLachlan which discloses reduction of whitelist based on identified entry points of functions in order to improve a data-flow control in the system of Hamlen/Liu (McLachlan, [0021, 0024, 0025, 0046]).

Regarding claim 9, claim 9 discloses a medium that is substantially equivalent to the device of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 13, claim 13 depended on claim 9 discloses a medium that is substantially equivalent to the device of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 depended on claim 9 discloses a medium that is substantially equivalent to the device of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 depended on claim 14 discloses a medium that is substantially equivalent to the device of claim 7 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 depended on claim 9 discloses a medium that is substantially equivalent to the device of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 discloses a method that is substantially equivalent to the device of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 17 and rejected for the same reasons.
 
Regarding claim 21, claim 21 depended on claim 17 discloses a method that is substantially equivalent to the device of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 21 and rejected for the same reasons.

Regarding claim 22, claim 22 depended on claim 17 discloses a method that is substantially equivalent to the device of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 22 and rejected for the same reasons.

Regarding claim 23, claim 23 depended on claim 22 discloses a method that is substantially equivalent to the device of claim 7 dependent on claim 6. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 23 and rejected for the same reasons.

Regarding claim 24, claim 24 depended on claim 17 discloses a method that is substantially equivalent to the device of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 24 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, Basak (US 2018/0341767), Shanbhogue (US 2017/0228535).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vladimir I. Gavrilenko/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431